948 F.2d 1291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Taylor POPE, Defendant-Appellant.
No. 91-5268.
United States Court of Appeals, Sixth Circuit.
Nov. 29, 1991.

Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   The parties have briefed the issues and agreed to waive oral argument.


2
James Taylor Pope was convicted after a jury trial of assault on a federal officer, in violation of 18 U.S.C. § 111(a), and of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).   He was sentenced to a twenty-one month term of imprisonment, and this appeal followed.


3
The sole issue raised by Pope on appeal is the sufficiency of the evidence adduced in support of his assault conviction.   Pope's trial counsel did not renew his Fed.R.Crim.P. 29 motion for acquittal at the close of all the evidence.   Consequently, this court is unable to review the sufficiency of the evidence claim absent a manifest miscarriage of justice, which does not appear on the record in this case.   United States v. Rodriquez, 882 F.2d 1059, 1063 (6th Cir.1989), cert. denied, 110 S.Ct. 1144 (1990).


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.